UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
RAY BELFON-NIXON,

                                    Plaintiff,                    ORDER
                                                                  19-CV-438 (MKB) (LB)
                           v.

SPEEDWAY LLC,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Ray Belfon-Nixon, proceeding pro se, commenced the above-captioned action

on January 17, 2019, against Defendant Speedway LLC. (Compl., Docket Entry No. 1.)

Plaintiff alleges that Defendant terminated, failed to promote, retaliated against, and subjected

him to harassment and unequal terms and conditions of employment in violation of Title VII of

the Civil Rights Act, 42 U.S.C. § 2000 et seq. (“Title VII”). (Id. at 4.) Defendant filed an

answer on May 9, 2019, (Answer, Docket Entry No. 9), and on June 11, 2019, Magistrate Judge

Lois Bloom held an initial conference at which Plaintiff failed to appear. (Minute Entry dated

June 11, 2019, Docket Entry No. 13.) Judge Bloom subsequently ordered Plaintiff to show cause

why he failed to appear at the June 11, 2019 conference and scheduled a second conference for

July 11, 2019. (Order dated June 11, 2019, Docket Entry No. 14.) The June 11, 2019 order

warned Plaintiff that if he failed to appear at the July 11, 2019 conference, Judge Bloom would

recommend that the Court dismiss this action. (Id.) Plaintiff failed to appear at the July 11, 2019

conference and to date, has not responded to Judge Bloom’s order to show cause or otherwise

communicated with the Court.

        By report and recommendation dated July 19, 2019, Judge Bloom recommended that the

Court dismiss this action pursuant to Rules 16(f) and 37(b)(2)(A)(v) of the Federal Rules of Civil
Procedure (the “R&R”). (R&R, Docket Entry No. 16.) Judge Bloom explained that these rules

provide that a court “may issue any just order . . . if a party or its attorney . . . fails to appear at a

scheduling or pretrial conference” or “fails to obey a scheduling or other pretrial order” and that

the sanction of dismissal “may be imposed even against a plaintiff who is proceeding pro se, so

long as warning has been given that noncompliance can result in dismissal.” (Id. at 2 (quoting

Fed. R. Civ. Pro. 16(f), 37(b)(2)(A); Valentine v. Museum of Modern Art, 29 F.3d 47, 49 (2d Cir.

1994)).)

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the [magistrate judge’s] proposed findings and recommendations.”

(emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

758, 766 (2d Cir. 2002))).

                                                     2
       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court dismisses this action

pursuant to Rules 16(f) and 37(b)(2)(A)(v) of the Federal Rules of Civil Procedure for failure to

appear at two court-ordered initial conferences, respond to the order to show cause, or otherwise

communicate with the Court. The Court directs the Clerk of Court to close this case.

Dated: October 10, 2019
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                3
